




Exhibit 10.3
CONTRIBUTION AGREEMENT
CONTRIBUTION AGREEMENT (this “Agreement”), dated as of June 30, 2014, by and
between NorthStar Asset Management Group Inc., a Delaware corporation (“NSAM”),
and NRFC Sub-REIT Corp., a Maryland corporation (“Sub-REIT”).
RECITALS
WHEREAS, NorthStar Realty Finance Corp., a Maryland corporation (“NorthStar
Realty”), and NSAM will be parties to a Separation Agreement, dated as of June
30, 2014 (the “Separation Agreement”), pursuant to which NorthStar Realty will
(i) spin-off its asset management business into a separate publicly traded
company, NSAM (the “Spin-Off”), and (ii) distribute to the Recipients (as
defined in the Separation Agreement) all of the outstanding common stock of NSAM
in accordance with the terms of the Distribution (as defined in the Separation
Agreement);
WHEREAS, NorthStar Realty and its affiliates have taken substantial steps to
facilitate the Spin-Off, which will include the merger of NorthStar Realty
Finance Limited Partnership, a Delaware limited partnership (the “Operating
Partnership”), with and into NorthStar Realty, and the merger of NorthStar
Realty with and into Sub-REIT (collectively, the “Reorganization”);
WHEREAS, in connection with the transactions described on Annex I hereto (the
“Separation Transactions”) and to further capitalize NSAM, Sub-REIT has
transferred, or caused its subsidiaries to transfer, all of the equity interests
in certain of its subsidiaries to certain subsidiaries of NSAM on or prior to
the date hereof pursuant to the contribution agreements attached on Annex II
hereto and Sub-REIT desires to contribute to NSAM $100,000,000 in cash plus an
additional amount for any expenses that NSAM incurs (i) in connection with the
Spin-Off and (ii) in connection with the establishment of its co-sponsored
non-traded public company with RXR Realty LLC (collectively, the “Contribution”)
in exchange for additional shares of NSAM’s common stock; and
WHEREAS, in consideration of the substantial actions and expense that have been
taken in connection with the Reorganization and the Spin-Off, the parties hereto
are entering into this Agreement to bind each other to effect the Contribution
as part of the Separation Transactions.








--------------------------------------------------------------------------------


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by this Agreement, the parties agree as follows:
1.Contribution and Issuance of NSAM Shares. In connection with the Separation
Transactions, Sub-REIT hereby agrees to contribute $100,000,000 in cash, plus
$17,900,000 in cash for any expenses that NSAM or its affiliates incurs (i) in
connection with the Spin-Off and (ii) in connection with the establishment of
its co-sponsored non-traded public company with RXR Realty LLC, to NSAM by wire
transfer of Federal (same-day) funds to the account specified by NSAM to
Sub-REIT. To the extent that such expenses incurred by NSAM exceed $17,900,000,
then Sub-REIT shall pay to NSAM such additional amount incurred; provided,
however, that to the extent such expenses do not exceed $17,900,000, NSAM shall
return any such remaining balance to Sub-REIT. In exchange for the Contribution
(including the contribution of the equity interests pursuant to the contribution
agreements attached on Annex II hereto), NSAM hereby agrees to issue to Sub-REIT
an amount of shares of NSAM common stock equal to the amount of shares of common
stock of Sub-REIT that will be outstanding as of 5:01 PM on June 30, 2014, after
giving effect to the 1-for-2 reverse stock split of Sub-REIT, minus the number
of shares of NSAM common stock owned by Sub-REIT prior to such issuance. It is
the intention of the parties hereto that after the shares of NSAM common stock
are issued to Sub-REIT pursuant to this section, Sub-REIT shall own an amount of
NSAM common stock that is equivalent to the number of shares of common stock of
Sub-REIT that are outstanding as of 5:01 PM on June 30, 2014, after giving
effect to the 1-for-2 reverse stock split of Sub-REIT.
2.    Further Assurances. Each party hereto agrees to take such further actions
as may be reasonably necessary to effect the transactions contemplated by this
Agreement, including the Separation Transactions, and cooperate in all matters
relating to the Separation Transactions. Such cooperation shall include, but not
be limited to, obtaining all consents, licenses, sublicenses or approvals
necessary for such party to effect the Separation Transactions.
3.    Complete Agreement; Construction. This Agreement, including the Annex
hereto, shall constitute the entire agreement between the parties with respect
to the subject matter hereof and shall supersede all previous negotiations,
commitments and writings with respect to such subject matter.
4.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties hereto and delivered to each other party.

-2-







--------------------------------------------------------------------------------


5.    Waivers. The failure of any party to require strict performance by any
other party of any provision in this Agreement shall not waive or diminish that
party’s right to demand strict performance thereafter of that or any other
provision hereof.
6.    Amendments. This Agreement may not be modified or amended except by an
agreement in writing signed by each of the parties hereto.
7.    Assignment. This Agreement shall not be assignable, in whole or in part,
directly or indirectly, by any party hereto without the prior written consent of
each other party hereto, and any attempt to assign any rights or obligations
arising under this Agreement without such consent shall be void; provided that
any party may assign this Agreement to a purchaser of all or substantially all
of the properties and assets of such party so long as such purchaser expressly
assumes, in a written instrument in form reasonably satisfactory to the
non-assigning parties, the due and punctual performance or observance of every
agreement and covenant of this Agreement on the part of the assigning party to
be performed or observed.
8.    Third-Party Beneficiaries. This Agreement is solely for the benefit of the
parties hereto and shall not be deemed to confer upon any other person any
remedy, claim, liability, reimbursement, cause of action or other right of any
kind.
9.    Titles and Headings. Titles and headings to Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.
10.    Annex. The Annex shall be construed with and as an integral part of this
Agreement to the same extent as if the same had been set forth verbatim herein.
11.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED IN THE STATE OF NEW YORK AND WITHOUT REGARD TO ITS CHOICE OF
LAW PRINCIPLES.
12.    Waiver of Jury Trial. The parties hereto hereby irrevocably waive any and
all right to trial by jury in any legal proceeding arising out of or related to
this Agreement.
13.    Specific Performance. From and after the Distribution Date (as defined in
the Separation Agreement), in the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
parties agree that the party to this Agreement who is or is to be thereby
aggrieved shall have the right to specific performance and injunctive or other
equitable relief of its rights under this Agreement, in addition to any and all

-3-







--------------------------------------------------------------------------------


other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative. The parties agree that, from and after the Distribution
Date (as defined in the Separation Agreement), the remedies at law for any
breach or threatened breach of this Agreement, including monetary damages, are
inadequate compensation for any loss, that any defense in any action for
specific performance that a remedy at law would be adequate is hereby waived,
and that any requirements for the securing or posting of any bond with such
remedy are hereby waived.
14.    Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties hereto shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
[Signature Page Follows]







-4-







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


NORTHSTAR ASSET MANAGEMENT GROUP INC.
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel & Secretary
 
NRFC SUB-REIT CORP.
/s/ Ronald J. Lieberman
Name:
Ronald J. Lieberman
Title:
Executive Vice President, General Counsel & Secretary
 









[Signature Page to Contribution Agreement]












--------------------------------------------------------------------------------



Annex I
Separation Transactions
1.
NorthStar Asset Management Group Inc. (“NSAM”) effects a one-for-two reverse
stock split of NSAM common stock.

2.
NRFC Sub-REIT Corp. (“Sub-REIT”) contributes, or causes its subsidiaries to
contribute, all of the limited liability company interests in certain
subsidiaries of Sub-REIT to NSAM, pursuant to the contribution agreements
included in Annex II to the Contribution Agreement.

3.
Sub-REIT contributes to NSAM $100,000,000 in cash, plus $17,900,000 in cash for
any expenses that NSAM or its affiliates incurs (i) in connection with the
spin-off and (ii) in connection with the establishment of its co-sponsored
non-traded public company with RXR Realty LLC. To the extent that such expenses
incurred by NSAM exceed $17,900,000, then Sub-REIT shall pay to NSAM such
additional amount incurred; provided, however, that to the extent such expenses
do not exceed $17,900,000, the balance shall be returned to Sub-REIT.

4.
NSAM issues to Sub-REIT an amount of shares of NSAM common stock equal to the
amount of shares of common stock of Sub-REIT that will be outstanding as of 5:01
PM on June 30, 2014, after giving effect to the one-for-two reverse stock split
of New NRF (as defined below), minus the number of shares of NSAM owned by
Sub-REIT prior to such issuance.

5.
NorthStar Realty Finance Limited Partnership merges with and into NorthStar
Realty Finance Corp. (“NRF”). In such merger, LTIP Units of NorthStar Realty
Finance Limited Partnership will be converted into an equal number shares of
common stock of Sub-REIT, which shares of common stock will remain outstanding
following the merger of NRF with and into Sub-REIT as described below.

6.
NRF merges with and into Sub-REIT (such merged company, following the merger, to
be renamed NorthStar Realty Finance Corp., a Maryland corporation (“New NRF”)).

7.
New NRF effects a one-for-two reverse stock split of New NRF common stock.









--------------------------------------------------------------------------------



8.
New NRF distributes one share of NSAM common stock, par value $0.01 per share,
for every one share of New NRF common stock held by a record holder.






-2-





--------------------------------------------------------------------------------


Annex II
Contribution Agreements
(See Attached)






